 1 ROBBINS LLP
   BRIAN J. ROBBINS (190264)
 2 brobbins@robbinsllp.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsllp.com
   STEVEN R. WEDEKING (235759)
 4 swedeking@robbinsllp.com
   5040 Shoreham Place
 5 San Diego, CA 92122
   Telephone: (619) 525-3990
 6 Facsimile: (619) 525-3991

 7 Attorneys for Plaintiff William Wessels

 8
                                UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11
   WILLIAM WESSELS, Derivatively on Behalf      )   Case No. 3:19-cv-06880-RS
12 of ALPHABET INC.,                            )
                                                )
13                                Plaintiff,    )   STIPULATION AND ORDER
                                                )   CONSOLIDATING RELATED
14          v.                                  )   SHAREHOLDER DERIVATIVE
                                                )   ACTIONS AND SETTING BRIEFING
15 LARRY PAGE, SERGEY BRIN, SUNDAR              )   SCHEDULE
   PICHAI, RUTH M. PORAT, JOHN L.               )
16 HENNESSY, L. JOHN DOERR, ROGER W.            )
   FERGUSON, JR., ANN MATHER, ALAN R.           )
17 MULALLY, K. RAM SHRIRAM, ROBIN L.            )
   WASHINGTON, ERIC E. SCHMIDT, and             )
18 DIANE B. GREENE,                             )
                                                )
19                                Defendants,   )
                                                )
20          -and-                               )
                                                )
21 ALPHABET INC., a Delaware corporation,       )
                                                )
22                        Nominal Defendant.    )   Date Action Filed: October 22, 2019
                                                )
23
     [Caption continued on next page.]
24

25

26

27

28
                    STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                 SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1   HARRY MARKARIAN, Derivatively on       )   Case No. 3:19-cv-07291-RS
     Behalf of ALPHABET INC.,               )
 2                                          )
                             Plaintiff,     )
 3        v.                                )
                                            )
 4   LARRY PAGE, SERGEY BRIN, SUNDAR )
     PICHAI, RUTH M. PORAT, JOHN L.         )
 5   HENNESSY, L. JOHN DOERR, ROGER W. )
     FERGUSON, JR., ANN MATHER, ALAN        )
 6   R. MULALLY, K. RAM SHRIRAM, ROBIN )
     L. WASHINGTON, ERIC E. SCHMIDT, and )
 7   DIANE B. GREENE,                       )
                                            )
 8                           Defendants,    )
                                            )
 9        -and-                             )
                                            )
10   ALPHABET INC., a Delaware corporation, )
                                            )
11                     Nominal Defendant.   )
                                            )   Date Action Filed: November 5, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
               STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
            SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1          WHEREAS, there are presently two pending related stockholder derivative actions

 2 brought on behalf of Alphabet Inc. ("Alphabet" or the "Company") against the Individual

 3 Defendants, 1 current and former directors and officers of the Company (collectively, Alphabet and

 4 the Individual Defendants are referred to herein as "Defendants"): (i) Wessels v. Page, et al., Case

 5 No. 3:19-cv-06880-RS (the "Wessels Action"); and (ii) Markarian v. Page, et al., Case No. 3:19-

 6 cv-07291-RS (the "Markarian Action") (together, the "Related Derivative Actions");

 7          WHEREAS, on December 10, 2019, the Court issued an order relating the Wessels and

 8 Markarian Actions (Wessels Action, Stipulation and Order Regarding Defendants' Administrative
 9 Motion to Consider Whether Cases Should Be Related, ECF No. 19; Markarian Action,

10 Stipulation and Order Regarding Defendants' Administrative Motion to Consider Whether Cases

11 Should Be Related, ECF No. 20);

12          WHEREAS, under Federal Rule of Civil Procedure 42(a), when actions involve "a
13 common question of law or fact," the Court may "(1) join for hearing or trial any or all matters at

14 issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary

15 cost or delay";

16          WHEREAS, the Related Derivative Actions challenge similar alleged misconduct by
17 Alphabet's directors and executive officers and involve common questions of law and fact;

18          WHEREAS, the parties therefore respectfully submit that consolidation of the Related

19 Derivative Actions is appropriate; and

20          WHEREAS, to avoid potentially duplicative actions and to prevent any waste of the

21 Court's resources, the parties agree that: (1) the Related Derivative Actions should be consolidated

22 for all purposes, including pre-trial proceedings and trial, into a single consolidated action

23 (hereinafter referred to as the "Consolidated Derivative Action"); and (2) lead counsel for the

24

25

26   1
    The "Individual Defendants" refers to Larry Page, Sergey Brin, Sundar Pichai, Ruth M. Porat,
   John L. Hennessy, L. John Doerr, Roger W. Ferguson, Jr., Ann Mather, Alan R. Mulally, K. Ram
27 Shriram, Robin L. Washington, Eric E. Schmidt, and Diane B. Greene.

28
                                                    -1-
                   STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1 plaintiffs in the Consolidated Derivative Action should be appointed, whether by stipulation or

 2 competing motions.

 3          WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate,

 4 and respectfully request that the Court enter an Order as follows:

 5          1.     Aside from defenses and objections related to the absence of a summons or of

 6 service as it pertains to the complaints filed in the Wessels or Markarian Actions, Defendants

 7 expressly reserve all defenses and objections to the complaints filed in the Related Derivative

 8 Actions and any complaints that are ultimately filed in the Consolidated Derivative Action.
 9          2.     The following actions shall be consolidated for all purposes, including pre-trial
10 proceedings and trial, into one consolidated action:

11               Abbreviated Case Name                    Case Number            Date Filed
12                Wessels v. Page, et al.             3:19-cv-06880-RS           10/22/2019
13               Markarian v. Page, et al.            3:19-cv-07291-RS           11/05/2019

14          3.     Every pleading filed in the Consolidated Derivative Action, or in any separate
15 action included herein, must bear the following caption:

16                               UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA
18
       IN RE ALPHABET INC.                 Lead Case No. 3:19-cv-06880-RS
19     STOCKHOLDER DERIVATIVE
       LITIGATION                          (Consolidated with Case No. 3:19-cv-07291-
20     ___________________________________ RS)

21     This Document Relates To:                     Judge: Richard Seeborg
                                                     Courtroom: 3
22     ALL ACTIONS.

23

24          4.     The files of the Consolidated Derivative Action will be maintained in one master
25 file under Lead Case No. 3:19-cv-06880-RS.

26

27

28
                                                  -2-
                    STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                 SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1          5.      Based on the agreement of the plaintiffs, Lead Counsel for plaintiffs for the conduct

 2 of In re Alphabet Inc. Stockholder Derivative Litigation, Lead Case No. 3:19-cv-06880-RS, is

 3 designated as follows:

 4                                           ROBBINS LLP
                                           BRIAN J. ROBBINS
 5                                          CRAIG W. SMITH
                                        STEVEN R. WEDEKING
 6                                         5040 Shoreham Place
                                          San Diego, CA 92122
 7                                      Telephone: (619) 525-3990
                                        Facsimile: (619) 525-3991
 8                                       brobbins@robbinsllp.com
                                          csmith@robbinsllp.com
 9                                      swedeking@robbinsllp.com
10

11          6.      Plaintiffs' Lead Counsel will be responsible for coordinating all activities and
12 appearances on behalf of plaintiffs and for the dissemination of notices and orders of this Court.

13 The parties further agree that no motion, request for discovery, or other pre-trial or trial

14 proceedings will be initiated or filed by any plaintiffs except through plaintiffs' Lead Counsel.

15          7.      Defendants take no position as to which firm(s) should be appointed lead counsel.
16          8.      Defendants' counsel may rely upon all agreements made with any of plaintiffs' Lead
17 Counsel, or other duly authorized representative of plaintiffs' Lead Counsel, and such agreements

18 will be binding on plaintiffs.

19          9.      This Order shall apply to each purported derivative action arising out of the same

20 or substantially the same transactions or events as the Related Derivative Actions that is

21 subsequently filed in, removed to, or transferred to this Court.

22          10.     If a case that properly belongs as part of In re Alphabet Inc. Stockholder Derivative

23 Litigation, Lead Case No. 3:19-cv-06880-RS, is hereafter filed in this Court or transferred here

24 from another court, plaintiffs' counsel shall promptly call to the attention of the Clerk of the Court

25 the filing or transfer of any case that might properly be consolidated as part of In re Alphabet Inc.

26 Stockholder Derivative Litigation, Lead Case 3:19-cv-06880-RS.

27

28
                                                    -3-
                     STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                  SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1          11.     In the interest of efficiency and avoidance of unnecessary duplication of effort or

 2 judicial resources by the Court or the parties, it is further Ordered that: (i) within sixty (60) days

 3 of the entry of an order consolidating the Related Derivative Actions, plaintiffs shall file a

 4 consolidated complaint (the "Consolidated Complaint") or designate an operative complaint (the

 5 "Operative Complaint"); (ii) Defendants shall answer, move, or otherwise respond to the

 6 Consolidated Complaint or Operative Complaint within sixty (60) days after the Consolidated

 7 Complaint is filed or the Operative Complaint is designated; (iii) plaintiffs shall respond to

 8 Defendants' anticipated motion to dismiss sixty (60) days after it is filed; and (iv) Defendants shall
 9 file a reply to plaintiffs' response forty (40) days after plaintiffs' response is filed. Defendants shall

10 have no obligation to answer, move, or otherwise respond to any complaint filed or to be filed in

11 the Wessels Action, the Markarian Action, or the Consolidated Derivative Action other than the

12 Consolidated Complaint or, if no Consolidated Complaint is filed, the Operative Complaint.

13          12.     The initial case management conferences currently scheduled for January 30, 2020
14 in the Related Derivative Actions, attendant deadlines, and related ADR procedures shall be

15 deferred until the Court issues a ruling on Defendants' anticipated motion to dismiss.

16          13.     Pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), all parties consent to service
17 by e-mail of any document required to be served in the Consolidated Derivative Action.

18          IT IS SO STIPULATED.

19    Dated: December 27, 2019                           Respectfully submitted,
20                                                       ROBBINS LLP

21                                                                   /s/ Steven R. Wedeking
                                                                    STEVEN R. WEDEKING
22
                                                         BRIAN J. ROBBINS
23                                                       CRAIG W. SMITH
                                                         STEVEN R. WEDEKING
24                                                       5040 Shoreham Place
                                                         San Diego, CA 92122
25                                                       Telephone: (619) 525-3990
                                                         Facsimile (619) 525-3991
26                                                       E-mail: brobbins@robbinsllp.com
                                                                 csmith@robbinsllp.com
27
                                                                 swedeking@robbinsllp.com
28
                                                      -4-
                     STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                  SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1                                          Counsel for plaintiff William Wessels
 2   Dated: December 27, 2019               STEPHENS & STEPHENS LLP
 3                                                     /s/ Conrad B. Stephens
                                                      CONRAD B. STEPHENS
 4
                                            505 South McClelland Street
 5                                          Santa Maria, CA 93454
                                            Telephone: (805) 922-1951
 6                                          Facsimile: (805) 922-8013
                                            E-mail: conrad@stephensfirm.com
 7
                                            Counsel for plaintiff Harry Markarian
 8
     Dated: December 27, 2019               WILSON SONSINI GOODRICH & ROSATI
 9
                                            /s/ Benjamin M. Crosson
10                                                   BENJAMIN M. CROSSON
11                                          BORIS FELDMAN
                                            BENJAMIN M. CROSSON
12                                          CHERYL W. FOUNG
                                            STEPHEN B. STRAIN
13                                          650 Page Mill Road
                                            Palo Alto, CA 94304
14                                          Telephone: (650) 565-3851
                                            Facsimile: (650) 493-6811
15                                          E-mail: boris.feldman@wsgr.com
                                                    bcrosson@wsgr.com
16                                                  cfoung@wsgr.com
                                                    sstrain@wsgr.com
17
                                            GIDEON A. SCHOR (admitted pro hac vice)
18                                          1301 Avenue of the Americas
                                            40th Floor
19                                          New York, NY 10019
                                            Telephone: (212) 999-5800
20                                          Facsimile: (212) 999-5899
                                            E-mail: gschor@wsgr.com
21
                                            Counsel for defendants Larry Page, Sergey
22                                          Brin, Sundar Pichai, Ruth M. Porat, John L.
                                            Hennessy, L. John Doerr, Roger W. Ferguson,
23                                          Jr., Ann Mather, Alan R. Mulally, K. Ram
                                            Shriram, Robin L. Washington, Eric E.
24                                          Schmidt, Diane B. Greene, and nominal
                                            defendant Alphabet Inc.
25

26

27

28
                                          -5-
                 STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
              SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
 1                                   SIGNATURE ATTESTATION

 2         I, Steven R. Wedeking, am the ECF user whose identification and password are being used

 3 to file the foregoing Stipulation and [Proposed] Order Consolidating Related Shareholder

 4 Derivative Actions and Setting Briefing Schedule. In compliance with Civil L.R. 5-1(i)(3), I

 5 hereby attest that each of the signatories identified above has concurred in this filing.

 6         Executed this 27th day of December 2019 at San Diego, California.

 7
                                                                   /s/ Steven R. Wedeking
 8                                                                STEVEN R. WEDEKING
 9

10
                                                   ****
11

12
                                                  ORDER
13
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
14

15
              1/2/20
     DATED: _______________________                   ______________________________________
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -6-
                   STIPULATION AND [PROPOSED] ORDER CONSOLIDATING RELATED
                SHAREHOLDER DERIVATIVE ACTIONS AND SETTING BRIEFING SCHEDULE
